                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

MICHAEL SEEFELDT, individually and on             )
behalf of all others similarly situated,          )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )      Case No. 4:19-cv-00188
                                                  )
ENTERTAINMENT CONSULTING                          )
INTERNATIONAL, LLC,                               )
                                                  )
OUTFIELD BREW HOUSE, LLC d/b/a                    )
BUDWEISER BREW HOUSE,                             )
                                                  )
              Defendants.                         )
                                                  )

                              DEFENDANTS’ MOTION
                            TO EXTEND THE PAGE LIMIT

       Defendants Outfield Brew House, LLC d/b/a Budweiser Brew House and

Entertainment Consulting International, LLC respectfully move the Court to extend the

page limit for Defendants’ Memorandum of Law in Opposition to Plaintiff’s Motion for

Class Certification (the “Opposition”). Local Rule 7 - 4.01 sets a limit of fifteen pages per

memorandum, exclusive of the signature page and attachments. Judge Limbaugh’s internal

procedural requirements, however, require that memoranda use 13-point font. Judge

Limbaugh’s requirements state that “[s]hould this cause a party’s memorandum to exceed

the Court’s page limitation, counsel may file a short motion seeking leave to file a

memorandum in excess of the page limitation.”

       When typed in 13-point font, the Opposition contains twenty pages, excluding the
title page, tables of contents and authorities, and signature block. Plaintiff’s Memorandum

in Support of Plaintiff’s Motion for Class Certification (Dkt. No. 32) both used 12-point

font and exceeded fifteen pages. Defendants therefore respectfully move the Court to allow

Defendants to submit a memorandum that is twenty pages in length when typed in 13-point

font to fully address the arguments made in Plaintiff’s Motion. Defendants will file such

a brief today. Should the Court deny this motion, Defendants will file a revised brief as

the Court directs.



Dated: July 29, 2019

 By: /s/ Jacqueline M. Sexton
     W. James Foland #25022                     Lauri A. Mazzuchetti (pro hac vice)
     Jacqueline M. Sexton #53262                Geoffrey W. Castello (pro hac vice)
     Zach T. Bowles #70531                      Whitney M. Smith (pro hac vice)
     Foland, Wickens, Roper,                    Glenn T. Graham (pro hac vice)
     Hofer & Crawford, P.C.                     KELLEY DRYE & WARREN LLP
     1200 Main Street, Suite 2200               One Jefferson Road
     Kansas City, MO 64105                      Parsippany, New Jersey 07054
     (816) 472-7474                             (973) 503-5900
     jfoland@fwpclaw.com                        lmazzuchetti@kelleydrye.com
     jsexton@fwpclaw.com                        gcastello@kelleydrye.com
     zbowles@fwpclaw.com                        wsmith@kelleydrye.com
                                                ggraham@kelleydrye.com


                                                Attorneys for Defendants
                                                Outfield Brew House LLC d/b/a
                                                Budweiser Brew House and
                                                Entertainment Consulting International,
                                                LLC




                                            2
                            CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that on this 29th day of July, 2019, a true

and correct copy of the above and foregoing document was filed with the Court’s CM-ECF

system which will provide notice to all counsel of record.



                                                /s/ Jacqueline M. Sexton
                                                Jacqueline M. Sexton




                                            3
